Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 7 March 1813
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
March 7th 1813—

It is a sad misfortune to dear Connections when their Friends do not love to write—Some I know have not time, & some have not ability, & some foolishly averse—I have not heard from Mr Fosters family, since Abby’s return from Boston.—I wish I knew how my Son likes his new Boarding place—&c—I hope he has not been confined by Rhumatism this winter—& am very sorry Mrs Smith inherits the infirmity of our Family, Her Virtues, I trust, may assure her of a better inheritance in a better world than this, whe pain, separation, & trouble never come—I always regret I could not see her when in Quincy—I am sure, I rejoice that Col—Smith, is not an Officer in our disgraced land Army—Two of Judge Newcombs Sons, who have been our Boarders is with Comodore Rogers, Henry, a Leiut—Every body says our Navy have been valient, & successful beyond their most sanguine Expectations—I do not wonder that the President feels peculiarly pleased—
The Travelling for these five weeks, has been unusually excellent, every one seems to be moving, we have scarcely been alone, long enough to sweep up our Heart, & I really thought that Abby A, Shaw, & myself were the only “Sarah’s”, who abide in their Tent—
I feel tenderly for your absent Children— Perhaps, their Hearts were too fondly attached, to this long wished for Daughter, endeared to them no doubt by being given, in a foreign Land—I always think of Parnells Hermit, & would humbly acquiesce in the allotments of an alwise Providence.
I am glad Mr. and Mrs Harrod have been at Quincy with their Children, I hope, they have assisted Mrs Adams with her sick family—Mrs Harrod is a good Nurse, & an affectionate Attentive Mother—Some time ago you mentioned enclosing an Hankercheif from Mrs Dexter, I have not seen it, & suppose you did not send it, but left it to send by Mrs Harrod—If Mrs Dexter has any stockings of my Sons; that want footing, perhaps, Mrs Harrod would convey them, to Please to present my most respectful regards to the President—& much Love to all my dear Nephews, & Neices, & accept My dear Sister of the ardent affection / of
Elizabeth PeabodyPlease to convey the enclosed to Washington—by the good Presidente franking—
